Citation Nr: 1724837	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-27 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a right inguinal hernia.

2.  Entitlement to a compensable rating for a left inguinal hernia. 

3.  Entitlement to service connection for a left foot disorder, to include arthritis, to include as secondary to the service-connected left hip disability.

4.  Entitlement to service connection for a left knee disorder, to include arthritis, to include as secondary to the service-connected left hip disability.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right shoulder disorder, to include arthritis, to include as secondary to the service-connected left hip disability.

7.  Entitlement to service connection for a left shoulder disorder, to include arthritis, to include as secondary to the service-connected left hip disability.

8.  Entitlement to service connection for a dental disorder.

9.  Entitlement to a rating in excess of 10 percent based upon multiple non-compensable service-connected disabilities.

10.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The April 2011 rating decision denied service connection for residuals of a left femur fracture.  The Veteran appealed this decision via an August 2011 notice of disagreement.

The November 2012 rating decision granted entitlement to non-service-connected pension, granted service connection for right inguinal hernia (rated as noncompensable), denied a higher rating for left inguinal hernia, denied service connection for left foot, asthma, bilateral shoulder, arthritis, dental, and left knee disabilities, and denied a rating higher than 10 percent based on multiple, noncompensable, service-connected disabilities.  The Veteran appealed the November 2012 in its entirety via an October 2013 notice of disagreement.

The Veteran testified before a different Veterans Law Judge (VLJ) at a video hearing in September 2014.  The hearing was limited to the issue of service connection for residuals of a left femur fracture.  A transcript of that hearing is of record. 

The Board previously considered this appeal in January 2015, when it reopened the previously denied claim of service connection for residuals of a left femur fracture and remanded for additional evidentiary development, to include a Board hearing on all issues other than the residuals of a left femur fracture.

A November 2015 rating decision granted service connection for left hip arthritis, limitation of left hip flexion, and limitation of left hip extension, effective May 25, 2011.  This grant was based on a finding that the Veteran's preexisting femur/hip disability was aggravated in service.  Shortly thereafter, the Veteran submitted new evidence related to his left hip.  Consequently, a January 2016 rating decision granted higher ratings for all three aspects of the service-connected left hip disability, effective November 16, 2015.  A February 2016 report of contact reflects that the Veteran inquired as to why the ratings assigned in the January 2016 rating decision were not retroactive to the May 2011 effective date.  The report of contact further reflects that the VA service representative explained to the Veteran why the recently-assigned higher ratings did not have an effective date earlier than November 16, 2015.  The Board notes that from March 24, 2015, a notice of disagreement must be filed on standard forms prescribed by the Secretary.  No such notice of disagreement was filed in this case.  As such, the grant of service connection for a left hip disability is no longer on appeal.  

The Veteran initially claimed service connection for residuals of a left femur fracture, on the basis of aggravation of a preexisting condition.  He then claimed service connection for the left ankle, left foot, and both shoulders, as residuals of, or secondary to, the aggravated left femur injury.  Now that service connection has been established for the Veteran's left hip, and in view that the Veteran has submitted separate claims for the other residuals, the Board finds that the issue of service connection for residuals of left femur fracture is redundant.  Such is also the case for the issue of service connection for arthritis, which is subsumed in the issues of service connection for the left ankle, left knee and bilateral shoulder disabilities.  The Board has recharacterized the issues on appeal to better reflect these facts.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in November 2016.  A transcript of that hearing is also of record. 

The January 2015 Board decision found that the issues of service connection for diabetes, neuropathy, a lung disorder, and a heart disorder had been raised by the record and referred them to the AOJ for appropriate action.  In a March 2015 statement, the Veteran stated that he did not want to pursue these claims.

The issues of entitlement to service connection for left knee and bilateral shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal with regard to the issues of higher ratings for bilateral inguinal hernias, service connection to asthma and a dental disorder, entitlement to a rating in excess of 10 percent based upon multiple non-compensable service-connected disabilities, and entitlement to non-service connected pension benefits.

2.  The weight of the evidence supports a finding that the Veteran's left ankle osteoarthritis is secondary to his service-connected left hip disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issues of higher ratings for bilateral inguinal hernias, service connection to asthma and a dental disorder, entitlement to a rating in excess of 10 percent based upon multiple non-compensable service-connected disabilities, and entitlement to non-service connected pension benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for service connection for left ankle osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his representative, indicated at the November 2016 Board hearing that he wished to withdraw the issues of higher ratings for bilateral inguinal hernias, service connection to asthma and a dental disorder, entitlement to a rating in excess of 10 percent based upon multiple non-compensable service-connected disabilities, and entitlement to non-service connected pension benefits.  Accordingly, the appeal has been withdrawn as to these particular issues, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the aforementioned issues on appeal and they are dismissed

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran seeks service connection for several musculoskeletal disabilities (left foot, left knee, and both shoulders), claimed as either residuals of, or secondary to, a service-connected left femur/hip injury.  He is service-connected for aggravation of a preexisting left femur/hip disability.  See November 2015 rating decision.

With regard to the claim of service connection for a left foot disability, VA treatment records show a diagnosis of severe osteoarthritis of the left ankle.  See CAPRI records received August 3, 2012, at 2.  The Veteran has testified that he first noticed foot pain in service.  See November 2016 Board hearing transcript at 6.  He has stated that he reported his ankle symptoms to a private provider who was treating him for blood clots in the late 1960s.  Id. at 9.  He has also recalled being told by a different provider that he had arthritis in the joint, in the 1970s.  Id. at 10.

A March 2016 DBQ, completed by a VA provider, shows a diagnosis of left ankle osteoarthritis.  The VA provider noted that the Veteran's ankle pain began in service and stated that it was secondary to compensation for hip pain.  Similarly, a November 2016 statement (received December 2016) from a physical therapist indicates that the Veteran has a long history of arthritis affecting his hand, right shoulder, left hip, and left ankle.  The physical therapist opined that the Veteran's left ankle problems are more likely than not connected to his hip disability.

Based on the above, the Board finds that service connection is warranted for left ankle osteoarthritis, as the evidence supports a finding that the Veteran's left ankle disability is secondary to his service-connected left hip disability.  With respect to baseline level of disability, the objective findings and remarks noted at the time of the August 1966 pre-induction examination should be reviewed and considered as representative of the level of disability prior to aggravation.  


ORDER

The appeal is dismissed with regard to the issues of higher ratings for bilateral inguinal hernias, service connection to asthma and a dental disorder, entitlement to a rating in excess of 10 percent based upon multiple non-compensable service-connected disabilities, and entitlement to non-service connected pension benefits.

Service connection for left ankle osteoarthritis is granted.


REMAND

As stated above, the Veteran seeks service connection for left knee and bilateral shoulder disabilities, claimed as either residuals of, or secondary to, a service-connected left femur/hip injury.  He is service-connected for aggravation of a preexisting left femur/hip disability.  See November 2015 rating decision.  The Veteran contends that he favors his service-connected left hip by placing his weight on his other major muscle and joint groups.  See November 2016 Board hearing transcript at 3.  Similarly, with regard to his shoulders, the Veteran contends that, in order to reduce the stress and strain on his lower extremities, he puts excessive pressure on, and has as a result injured his shoulders.  Id. at 4.  

The Veteran has reported a history "for years."  Id. at 8.  He reported his ankle and knee symptoms to a private provider who was treating him for blood clots in the late 1960s.  Id. at 9.  He recalled being told by a different provider that he had arthritis in both joints, sometime in the 1970s.  Id. at 10.

VA treatment records (CAPRI, received October 3, 2012) show complaints of, and treatment for, bilateral shoulder and left knee pain.  A September 2011 VA note reflects a history of osteoarthritis of the shoulders, knee, ankles, and hip.  Id. at 31.  A May 2012 VA treatment note references knee arthritis.  Id. at 6.  A February 2011 X-ray report shows diagnoses of right cuff tear arthropathy with glenohumeral and AC osteoarthritis, and mild left glenohumeral and AC osteoarthritis.  Id. at 76-77.  

A November 2016 statement (received December 2016) from a physical therapist indicates that the Veteran has a long history of arthritis affecting his hands, right shoulder, left hip, and left ankle.  The physical therapist opined that the Veteran's left knee and other problems are more likely than not connected to his hip disability.  

VA has not provided a VA examination for the knee and shoulders.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The November 2016 statement above, written by physical therapist A.G.M. is not adequate to grant the claim at present, as the opinion is not accompanied by a supporting rationale.  However, the statement is deemed sufficient to trigger VA's duty to provide an examination.  This, in this case, the Board finds that a VA examination is warranted.

Finally, VA treatment records were last associated with the claims file in August 2012.  On remand, VA should obtain any recent, outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee and bilateral shoulder disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  For the claimed left knee disability:

(1)  Diagnose any current left knee disability, to include arthritis.  

(2)  For any current left knee disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's history of left leg injuries and symptoms in service, as documented in his service treatment records.  Please also consider the Veteran's report of limping since service.

(3)  If not directly related to service, is any current left knee disability at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current left knee disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  Please note that the Veteran is service-connected for left hip and left ankle osteoarthritis.  Please address his contention that his left knee disability is secondary to overcompensation for his left hip disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(b)  For the claimed bilateral shoulder disability:

(1)  Diagnose any current left and right shoulder disability, to include arthritis.

(2)  For any current shoulder disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service? 

(3)  If not directly related to service, is any current shoulder disability at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current shoulder disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  Please note that the Veteran is service-connected for left hip and left ankle osteoarthritis.  Please address his contention that his bilateral shoulder disability is the result of putting excessive pressure on his shoulders in order to reduce the stress and strain on his lower extremities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A complete rationale must be provided for any opinion offered. All lay and medical evidence should be considered. If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


